IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,938-01


                             EX PARTE JOSEPH PENA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 96CR2781 IN THE 186TH DISTRICT COURT
                              FROM BEXAR COUNTY


        Per curiam. Hervey, J. not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

murder and sentenced to imprisonment for life. The Fourth Court of Appeals affirmed his conviction.

Pena v. State No. 04-97-80-CR (Tex. App.–San Antonio, November 12, 1998).

        The habeas record has been forwarded to this Court, but does not include a properly filed

copy of the supplemental application filed by Applicant raising the ground of ineffective assistance

of appellate counsel. It is clear from the record that both parties believe that such a supplemental

application was properly filed with the district clerk, but no such application was forwarded to this
Court for review. We remand this application to the 186th District Court of Bexar County to

supplement the record with an official copy of that supplemental application.

       This application will be held in abeyance until the trial court has supplemented the record or

forwards a statement to this Court advising that no such supplemental application was filed. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing the

supplemental application, or such statement from the district clerk, shall be forwarded to this Court

within 120 days of the date of this order. Any extensions of time shall be obtained from this Court.



Filed: July 23, 2014
Do not publish